UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2011 CHEVIOT FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Federal 0-50529 56-2423750 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3723 Glenmore Avenue, Cheviot, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(513) 661-0457 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On June 21, 2011, the Board of Directors of Cheviot Financial Corp. (the “Company”) granted a restricted stock award to a certain director of the Company, as described below.The restricted stock award was granted pursuant to the Company’s 2005 Stock-Based Incentive Plan (the “Stock Plan”).Each restricted stock award was evidenced by a restricted stock agreement executed concurrently with the grant of the individual award. GRANTS OF RESTRICTED STOCK The table below sets forth the individual grant and the vesting dates of stock grants under the Stock Plan. Award Recipient Amount Vesting Steven R. Hausfeld 360 shares on June 21, 2012 360 shares on June 21, 2013 360 shares on June 21, 2014 360 shares on June 21, 2015 360 shares on June 21, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEVIOT FINANCIAL CORP. DATE: June 21, 2011 By:/s/ Scott T. Smith Scott T. Smith Chief Financial Officer
